DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 19, 2021.  As directed by the amendment: claims 1, 8, and 12 have been amended and claim 7 has been cancelled.  Thus, claims 1-6, 8-16 and 18-20 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every 112(d) rejections previously set forth in the Non-Final Office Action mailed February 22, 2021.
	

	Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 7 that “Guyomarc is not seen to disclose, teach or otherwise suggest a configuration in which at least one of an outer surface of the "proximal connector 2" and an inner surface of the "tongues 53" comprises at least one protrusion that mates with a recess in the other of the outer surface of the "proximal connector 2" and the inner surface of the "tongues 53." The examiner respectfully disagrees and notes that the configuration of the arms of Guyomarc is shown to be monolithic with the tubular portion 54 which connects the arms.  As such, the interior 
	Applicant’s attention is further directed towards the Conclusion of the action which discusses Lopez (US 5330450) which substantially discloses the claimed medical connector of claim 1 and several dependent claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess/protrusion on an inner surface of the arm must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 4673400) in view of Guyomarc (FR 2931363).
	Regarding claim 1, Martin discloses a medical connector (10 in fig. 1) comprising: a body (body of connector 10 in fig. 1) having an inlet port (28 in fig. 1), defining a proximal-most end (see below), an outlet port defining a distal- most end (see below; the outlet port is the distal-most end of the body), a cavity that extends from the outlet port toward the inlet port (see below), a luer taper that extends into the cavity toward the outlet port (18 in fig. 1; 3:35-46 discloses the surface being tapered), a fluid path from the inlet port through the luer taper to the outlet port (30 in fig. 1); a seal coupled to a circumferential edge of the outlet port (34 in fig. 1 is coupled to the top edge) and extending laterally inward from the circumferential edge of the outlet port toward the luer taper to at least partially enclose the cavity (fig. 1). 

    PNG
    media_image1.png
    415
    703
    media_image1.png
    Greyscale

	However, Martin does not teach or disclose an arm pivotably coupled to the body and configured to engage against a reciprocal connector to resist movement of the reciprocal connector relative to the body; wherein at least one of an outer surface of the body and an inner surface of the arm comprises at least one protrusion that mates with a recess in the other of the outer surface of the body and the inner surface of the arm.
	Guyomarc teaches a similar connector comprising a body (2 in fig. 2) and having an arm pivotably coupled to the body (53 in fig. 2; arm 53 is coupled to the body 2 through via cylindrical portion 54 and is pivotable relative to the body via the fulcrum shown below) configured to engage against a reciprocal connector to resist movement of the reciprocal connector relative to the body (fig. 5).  Guyomarc further teaches at least one of an outer surface of the body and an inner surface of the arm comprises at least one protrusion that mates with a recess in the other of the outer surface of the body and the inner surface of the arm (fig. 2 shows a protrusion 24 on the outer surface of the body which mates with a recess in the inner surface of the arm; see response to 

    PNG
    media_image2.png
    194
    524
    media_image2.png
    Greyscale

	Regarding claim 2, in the modified connector of Martin, Guyomarc discloses the arm comprises a latch member extending from the arm toward the body (see below).

    PNG
    media_image3.png
    287
    356
    media_image3.png
    Greyscale

	Regarding claim 3, in the modified connector of Martin, Guyomarc discloses the latch member comprises a ramp surface (see below), an engagement surface extending transversely to the ramp surface (see below), and an apex area that transitions between the ramp surface and the engagement surface (see below).

    PNG
    media_image4.png
    448
    529
    media_image4.png
    Greyscale


	Regarding claim 4, in the modified connector of Martin, Guyomarc discloses the arm comprises a first end (52 in fig. 2) and an opposing second end (51 in fig. 2), and wherein, when the first end of the arm moves away from the body, the second end of the arm is urged toward the body (the two ends move in the opposite direction from each other due to the position of the fulcrum shown below).

    PNG
    media_image2.png
    194
    524
    media_image2.png
    Greyscale

	Regarding claim 5, in the modified connector of Martin, Martin discloses the seal comprises at least one flap extending from the circumferential edge of the outlet port (fragmentary portion 42 in fig. 3; 4:62-67).
	Regarding claim 6, in the modified connector of Martin, Martin discloses a length of the flap from the circumferential edge of the outlet port is less than the distance between the circumferential edge of the outlet port and the luer taper (fig. 3 shows the flap 42 completely clear of the tapered member 18), such that the flap is free from the luer taper when the flap is displaced into the body (fig. 3).
Regarding claim 7, in the modified connector of Martin, Guyomarc discloses the arm is pivotably coupled to the body (pivotably coupled through fulcrum shown above).
	Regarding claim 8, in the modified connector of Martin, Guyomarc discloses the at least one protrusion and the recess are positioned between the inlet port and the outlet port (fig. 2).
Regarding claim 9, in the modified connector of Martin, Guyomarc discloses an extension is coupled to the arm between a first end of the arm and the protrusion such that when the extension is urged toward the body, the first end is urged away from the body (see below).

    PNG
    media_image5.png
    561
    524
    media_image5.png
    Greyscale

Regarding claim 10, in the modified connector of Martin, Guyomarc discloses a second arm is pivotably coupled to the body (fig. 2 shows two arms), the second arm having a first end (51 in fig. 2) and an opposing second end (52 in fig. 2).
	Regarding claim 11, in the modified connector of Martin, Guyomarc discloses a bridge (hook 51 in fig. 2) having a guide portion extending toward the distal-most end (see below; the guide portion extends downwardly towards the outlet), the guide portion comprising a ramp surface extending toward the outlet port (see below; the guide portion is the surface which extends to the outlet port.

    PNG
    media_image6.png
    293
    277
    media_image6.png
    Greyscale

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,987,479 in view of Guyomarc (see table). 
Regarding claim 1 of the instant application, claim 1 of the issued patent claims all of the claimed limitations set forth in claim 1 of the instant application except in that claim 1 of the patent does not claim at least one of an outer surface of the body and an inner surface of the arm comprises at least one protrusion that mates with a recess in the other of the outer surface of the body and the inner surface of the arm.
Guyomarc teaches at least one of an outer surface of the body and an inner surface of the arm comprises at least one protrusion that mates with a recess in the other of the outer surface of the body and the inner surface of the arm (fig. 2 shows a protrusion 24 on the outer surface of the body which mates with a recess in the inner surface of the arm; see response to arguments).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the arm and the body to have a recess and protrusion, respectively, as taught by Guyomarc, for the purpose of coupling the arm to the body.
App Claims
Patent Claims
1
see above
2
1
3
3
4
5
5
7

8
8
11
9
13
10
15
11
18


Claim 12, 13, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,987,479. 
Although the claims at issue are not identical, they are not patentably distinct from each other because difference lies in that the patent claim claims the bridge having a slot wherein instant claim 12 claims the bridge comprises an elongated slit extending through the bridge partially toward the outlet port.  Therefore, the patent discloses the claimed invention except for the specific shape of the slot.  It would have been an obvious matter of design choice to have modified the slot to be an elongated slit extending through the bridge partially toward the outlet port, for the purpose of providing a mating area for the protrusion of the body, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,987,479 in view of Martin. 
Here, claim 19 of US Patent No. 9.987,479 recites a medical connector having a seal extending across the outlet port.  The connector of claim 19 differs from claim 14 herein in that it fails to explicitly recite the seal comprises at least one flap extending from the outlet port, the flap having a length between the outlet port toward the luer taper, wherein the length is less than a distance between the outlet port and the luer 
As discussed above, Martin teaches a seal (34 in fig. 1) coupled to the outlet port (fig. 1).  Martin further teaches the seal comprises at least one flap extending from the outlet port (fragmentary piece 42 that is generate upon a reciprocal connector being inserted in fig. 3), the flap having a length between the outlet port toward the luer taper, wherein the length is less than a distance between the outlet port and the luer taper, such that the flap is free from the luer taper when the flap is displaced into the body (fig. 3 shows the flap is completely free from the luer taper 18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the seal of the issued patent so that the seal comprises at least one flap extending from the outlet port, the flap having a length between the outlet port toward the luer taper, wherein the length is less than a distance between the outlet port and the luer taper, such that the flap is free from the luer taper when the flap is displaced into the body, as taught by Martin, so that the seal does not interfere with the connection of the reciprocal connector and the luer taper.
Claims 16 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,987,479 in view of Guyomarc. 
Claim 19 of US Patent No. 9.987,479 recites a medical connector having first and second arms having a latch member.  The connector of claim 19 differs from claims 16-19 herein in that it fails to explicitly recite the latch member comprises a ramp surface, an engagement surface extending transversely to the ramp surface, and an apex area 
As discussed above, Guyomarc teaches a similar connector (2 in fig. 2) having a first and second arm (fig. 2 shows two arms 5) each having a latch (see below) and each pivotably coupled to the connector body (pivotably coupled through fulcrum shown below).  Guyomarc further teaches that the latch comprises a ramp surface, an engagement surface extending transversely to the ramp surface, and an apex area that transitions between the ramp surface and the engagement surface (see below).  Guyomarc also teaches that the a first extension is coupled to the first arm and a second extension is coupled to the second arm (see below), between a first end of the first arm and the protrusion such that when the first extension is urged toward the body, the first end is urged away from the body (the extension and the first end move in opposite directions due to fulcrum shown below).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the connector of the issued patent so that the latch member comprises a ramp surface, an engagement surface extending transversely to the ramp surface, and an apex area that transitions between the ramp surface and the engagement surface; a first extension is coupled to the first arm, between a first end of the first arm and the protrusion such that when the first extension is urged toward the body, the first end is .

    PNG
    media_image7.png
    632
    468
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    448
    529
    media_image8.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lopez (US 5330450) discloses a medical connector (fig. 7) having a body (92 in fig. 7) having an inlet port and an outlet port (fig. 7), an arm (94 in fig. 7) pivotably coupled to the body (fig. 10/10a) and configured to engage a reciprocal connector (fig. 10), wherein the outer surface of the body comprises a protrusion (114 in fig. 14) which mates with a recess on the inner surface of the arm (112 in fig. 18 shows the protrusion 114 inserted into the recess).  It would have been obvious to have modified the body of Martin to have the arm and a protrusion which mates with a recess of the arm, as taught .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783